DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4, and 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 now recites, inter alia,
“…a plunger body disposed in a first position within the main container to move linearly from the first position to a second position in an outwardly ejecting direction in response to the user's press-manipulation of the press button, wherein the sensor module is coupled to the plunger body to move the sensor module and the plunger body together from the first position to the second position in a state that the sensor module is integrally with the plunger body, 
wherein a sensor receptacle is provided on one end portion of the plunger body to accommodate the sensor module inserted into the sensor receptacle, and 
a sensor fixing hook configured to fix the sensor module by being engaged with the sensor module inserted to the sensor receptacle is provided on a peripheral portion of the sensor receptacle, and 
wherein a hook guide is provided on an inner surface of the main container, and the hook guide comprise a convex surface configured to press the sensor fixing hook such that the sensor fixing hook is engaged with the sensor module in a state that the plunger body is position at the first position, and a concave surface configured to release the sensor fixing hook from being pressed such that the sensor fixing hook is disengaged from the sensor module in a state that the Page 2 of 14plunger body is position at the second position.”
The cited prior art fails to anticipate or render obvious the invention of claim 1, including the claimed plunger body, sensor receptacle, sensor fixing hook, and hook guide, in combination with all other claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791